The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
 
Current Status of Claims 
By amendment accompanying the request for continued examination of September 14, 2020, the Applicant amended claims 1-18 and adds new claims 21-22 to emphasize distinguishable features of the instant invention. Therefore, claims 1-18, 21, and 22 are currently active in the application and are in condition for allowance.

Allowable Subject Matter
The closest references of the record to Poupyrev and Kang fail to show recently recited limitation:” automatedly reconfiguring the deformable electronic device from the first configuration to a second configuration corresponding to the second working state in response to determining that the deformable electronic device is operating in the second working state”. The following is an examiner's statement of reasons for automatedly reconfiguring the deformable electronic device from the first configuration to a second configuration corresponding to the second working state in response to determining that the deformable electronic device is operating in the second working state, wherein one of the first working state and the second working state comprises a screen lock state of a display screen of the deformable electronic device.”,  as illustrated at least in Figures 1 and 2 and described in paragraphs [0024-0029] if the instant published specification US Patent Publication 2017/0285687 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692